Case 19-12671-JDW         Doc 7     Filed 07/18/19 Entered 07/18/19 10:30:35            Desc Main
                                    Document      Page 1 of 2


                 IN THE UNITED STATES BANKRUPTCY COURT FOR
                     THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 CHAPTER 13 CASE NO.:
JAMES KEVIN HOUSTON                                                           19-12671-JDW

             LIMITED OBJECTION TO MOTION TO EXTEND DEADLINE

       COMES NOW the Chapter 13 Trustee, Locke D. Barkley (the “Trustee”), by and through

counsel, and files this Limited Objection to the Debtor’s Motion to Extend Time (Dkt. #6) (the

“Motion”) and requests that the Motion and the Trustee’s limited objection be considered on an

expedited basis and in support thereof states as follows:

       1.      The Debtor initiated this proceeding with the filing of a Voluntary Petition on July

3, 2019.

       2.      To comply with Rule 2003(a), the Trustee must set the Section 341(a) meeting of

creditors for August 20, 2019. To allow for proper notice of the meeting, all Schedules, Statements,

Chapter 13 Plan, and any other required forms must be filed no later than July 25, 2019.

       3.      The Trustee has no objection to an extension of time for the required filings;

however, such extension should be limited to July 25, 2019.

       4.      The Trustee requests that any order granting an extension be limited as set forth

above and provide that the failure of the Debtor to make the timely filings will result in the

dismissal of this case without further notice or hearing.

       WHEREFORE, PREMISES CONSIDERED, the Trustee prays that this Court enter its

order granting the Motion on a limited basis as set forth herein. The Trustee prays for other such

general or specific relief to which she and this bankruptcy estate may be entitled.

       Dated: July 18, 2019.




                                                 1
Case 19-12671-JDW         Doc 7      Filed 07/18/19 Entered 07/18/19 10:30:35            Desc Main
                                     Document      Page 2 of 2


                                       Respectfully submitted,

                                       LOCKE D. BARKLEY
                                       CHAPTER 13 TRUSTEE

                               By:     /s/ Melanie T. Vardaman
                                       ATTORNEYS FOR TRUSTEE
                                       W. Jeffrey Collier (MSB 10645)
                                       Melanie T. Vardaman (MSB 100392)
                                       6360 I-55 North, Suite 140
                                       Jackson, Miss. 39211
                                       (601) 355-6661
                                       ssmith@barkley13.com


                                       CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: July 18, 2019.

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN




                                                 2
